  Case 6:21-cv-00008-JA-GJK Document 1 Filed 01/04/21 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                                      CASE No.:
MICHAEL R. MCNEIL,

  Plaintiff,

vs.

ME 323, LLC, and CHARMI
CORPORATION, INC., d/b/a
MOMMAS MARKET

      Defendants.
________________________________/

                                          COMPLAINT


       Plaintiff, MICHAEL R. MCNEIL (hereinafter the “Plaintiff”), through undersigned

counsel, hereby files this Complaint and sues ME 323, LLC, a Florida Limited Liability

Company, and CHARMI CORPORATION, INC., a Florida Corporation, d/b/a MOMMAS

MARKET. (hereinafter, collectively the “Defendants”),               (hereinafter, collectively the

“Defendants”), for injunctive relief, attorney’s fees and costs (including, but not limited to, court

costs and expert fees), pursuant to 42 U.S.C. §12181, et. seq., (“AMERICANS WITH

DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the

“ADA”). This Court is vested with jurisdiction under 28 U.S.C. §1331 and §343.




                                                 1
  Case 6:21-cv-00008-JA-GJK Document 1 Filed 01/04/21 Page 2 of 10 PageID 2




        2.      Venue is proper in this Court, Middle District pursuant to 28 U.S.C. §1391(B) in

that all events giving rise to this lawsuit occurred in Volusia County, Florida.

        3.      At the time of Plaintiff’s visit to Defendants’ Subject Facilities, prior to instituting

the instant action, MICHAEL R. MCNEIL (hereinafter referred to as “MCNEIL”), was a

resident of the State of Florida, suffered from what constitutes a “qualified disability” under the

Americans with Disabilities Act of 1990, and used a wheelchair for mobility. Plaintiff has

traumatic brain injury (TBI). He is required to traverse in a wheelchair and is substantially

limited to performing one or more major life activities including, but not limited to, walking,

standing, grabbing, grasping, and/or pinching.

        4.      The Plaintiff personally visited, in or about October 18, 2020 Defendants’ Subject

Facilities, but was denied full and equal access to, and full and equal enjoyment of, the facilities

services, goods, privileges and accommodations offered within Defendants’ Subject Facilities,

which is the subject of this lawsuit, even though he would be classified as a “bona fide patron”,

because of his disabilities. Plaintiff lives in Volusia County, Florida, in close proximity to

Defendants, (within 9.7 miles) and travels in the surrounding areas near Defendants’ Subject

Facilities on a regular basis.

        5.      The Defendants, ME 323, LLC, and CHARMI CORPORATION, INC., d/b/a

MOMMAS MARKET, are authorized to conduct and are conducting business within the State of

Florida.

        6.      Upon information and belief, CHARMI CORPORATION, INC., is the lessee

and/or operator of the real property (the “Subject Facility”), and the owner of the improvements

where the Subject Facility is located which is the subject of this action, the establishment




                                                   2
  Case 6:21-cv-00008-JA-GJK Document 1 Filed 01/04/21 Page 3 of 10 PageID 3




commonly referred to as MOMMAS MARKET located at 323 A. South Younge Street, Ormond

Beach, Florida ,32174.

       7.      Upon information and belief, ME 323, LLC is the lessor, operator and/or owner

of the real property (the “Subject Facility”), and the owner of the improvements where the

Subject Facilities are located which are the subjects of this action.

       8.      All events giving rise to this lawsuit occurred in the State of Florida. Venue is

proper in this Court as the premises are located in Volusia County in the Middle District,

Orlando Division.

         COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

       9.      On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were provided one and a half years

from enactment of the statute to implement its requirements. The effective date of the Title III of

the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(a).



       10.     Congress found, among other things, that:

               (i)     some 43,000,000 Americans have one or more physical or mental
                       disabilities, and this number shall increase as the population
                       continues to grow older;

               (ii)    historically, society has tended to isolate and segregate individuals
                       with disabilities, and, despite some improvements, such forms of
                       discrimination against disabled individuals continue to be a
                       pervasive social problem, requiring serious attention;

               (iii)   discrimination against disabled individuals persists in such critical
                       areas as employment, housing, public accommodations,
                       transportation, communication, recreation, institutionalization,
                       health services, voting and access to public services and public
                       facilities;




                                                  3
  Case 6:21-cv-00008-JA-GJK Document 1 Filed 01/04/21 Page 4 of 10 PageID 4




                 (iv)    individuals with disabilities continually suffer forms of
                         discrimination, including outright intentional exclusion, the
                         discriminatory effects of architectural, transportation, and
                         communication barriers, failure to make modifications to existing
                         facilities and practices. Exclusionary qualification standards and
                         criteria, segregation, and regulation to lesser services, programs,
                         benefits, or other opportunities; and,

                 (v)     the continuing existence of unfair and unnecessary discrimination
                         and prejudice denies people with disabilities the opportunity to
                         compete on an equal basis and to pursue those opportunities for
                         which our country is justifiably famous, and costs the United
                         States billions of dollars in unnecessary expenses resulting from
                         dependency and non-productivity.

          42 U.S.C. §12101(a)(1)-(3), (5) and (9).

          11.    Congress explicitly stated that the purpose of the ADA was to:

                 (i)     provide a clear and comprehensive national mandate for the
                         elimination of discrimination against individuals with disabilities;
                 (ii)    provide clear, strong, consistent, enforceable standards addressing
                         discrimination against individuals with disabilities; and,

                 (iii)   invoke the sweep of congressional authority, including the power
                         to enforce the fourteenth amendment and to regulate commerce, in
                         order to address the major areas of discrimination faced day-to-day
                         by people with disabilities.

          42 U.S.C. §12101(b)(1)(2), and (4).

          12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendants are places,

of public accommodation in that they are establishments which provide goods and services to the

public.

          13.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or

Subject Facility which is the subject of this action is a public accommodation covered by the

ADA and which must be in compliance therewith.




                                                     4
  Case 6:21-cv-00008-JA-GJK Document 1 Filed 01/04/21 Page 5 of 10 PageID 5




       14.     The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations and/or undergone remodeling, repairs and/or alterations since

January 26, 1990.

       15.     Defendants have discriminated, and continue to discriminate, against the Plaintiff,

and others who are similarly situated, by denying full and equal access to, and full and equal

enjoyment of, goods, services, facilities, privileges, advantages and/or accommodations at

Defendants’ Subject Facilities in derogation of 42 U.S.C. §12101, et. seq., and as prohibited by

42 U.S.C. §12182 et. seq., and by failing to remove architectural barriers pursuant to 42 U.S.C.

§12182(b)(2)(a)(iv), where such removal is readily achievable.

       16.     The Plaintiff has been unable to, and continues to be unable to, enjoy full and

equal safe access to, and the benefits of, all accommodations and services offered at Defendants’

Subject Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties

and was denied full and safe access to all the benefits, accommodations and services of the

Defendants. Prior to the filing of this lawsuit, MCNEIL, personally visited ME 323, LLC, and

CHARMI CORPORATION, INC., d/b/a MOMMAS MARKET with the intention of using

Defendants’ facilities, but was denied full and safe access to the facilities, and therefore suffered

an injury in fact. As stated herein, the Plaintiff has visited the Subject Facilities in the past, prior

to the filing of this lawsuit, resides near said Subject Facility, and Plaintiff intends to return to

the Subject Facility and Property within six months, or sooner, upon the Subject Facility being

made accessible. As such, Plaintiff is likely to be subjected to continuing discrimination at the

Subject Facility unless it is made readily accessible to and usable by individuals with disabilities

to the extent required under the ADA, including the removal of the architectural barrier which

remain at the Subject Facility.



                                                   5
  Case 6:21-cv-00008-JA-GJK Document 1 Filed 01/04/21 Page 6 of 10 PageID 6




       17.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal Regulations to

implement the requirements of the ADA, known as the Americans with Disabilities Act

Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said

Department may obtain civil penalties of up to $110,000 for the first violation and $150,000 for

any subsequent violation.

       18.      The Defendants’ Subject Facilities are in violation of 42 U.S.C. §12182 et. seq.,

the ADA and 28 C.F.R. §36.302 et. seq., and is discriminating against the Plaintiff, as a result of

interalia, the following specific violations:

       VIOLATIONS

             a) Failure to provide ADA compliant parking stall striping and markings, in

                violation 2017 FAC, 2014 FAC and 2010 ADAS Section 502.3.3.

             b) Failure to provide ADA compliant parking stall width clearance, in violation 2017

                FAC, 2014 FAC Section 502.1.

             c) Failure to provide ADA compliant parking stall slope gradings, in violation 2017

                FAC, and 2014 FAC Section 502.4.

             d) Failure to provide ADA compliant access aisle striping and markings, at several

                parking stalls throughout the subject property, in violation 2017 FAC, 2014 FAC

                and 2010 ADAS Section 502.3.3.

             e) Failure to provide ADA compliant access aisle width clearance, in violation 2017

                FAC, 2014 FAC and 2010 ADAS Section 502.3.1.

             f) Failure to provide ADA compliant access aisle slope grading, in violation 2017

                FAC, and 2014 FAC Section 502.4.



                                                6
Case 6:21-cv-00008-JA-GJK Document 1 Filed 01/04/21 Page 7 of 10 PageID 7




      g) Failure to provide ADA compliant access aisle built up curb ramp, in violation

         2017 FAC, and 2014 FAC Section 502.4.

      h) Failure to provide ADA compliant counter height, in violation 2017 FAC, 2014

         FAC and 2010 ADAS Section 904.4.1 and 904.4.2.

      i) Failure to provide ADA compliant counter clear floor space, in violation 2017

         FAC, 2014 FAC and 2010 ADAS Section 904.4.1.

      j) Failure to provide ADA compliant self-serve counter height, in violation 2017

         FAC, 2014 FAC and 2010 ADAS Section 904.4.1 and 904.4.2.

      k) Failure to provide ADA compliant self-serve counter clear floor space, in

         violation 2017 FAC, 2014 FAC and 2010 ADAS Section 904.4.1.

      l) Failure to provide ADA compliant self-serve dispenser reach ranges, in violation

         2017 FAC, 2014 FAC and 2010 ADAS Section 308.1.

      m) Failure to provide ADA compliant merchandise reach range, throughout the

         subject facility, in violation 2017 FAC, 2014 FAC and 2010 ADAS Section

         308.1.

      n) Failure to provide ADA compliant maneuverability clearances throughout the

         subject facility, in violation 2017 FAC, 2014 FAC and 2010 ADAS Section

         403.5.1.

      o) Failure to provide ADA compliant point of sale, merchandise, and display reach

         range, throughout the subject facility, in violation 2017 FAC, 2014 FAC and 2010

         ADAS Section 308.1.

      p) Failure to provide ADA compliant directional signage to accessible restroom, in

         violation 2017 FAC, 2014 FAC and 2010 ADAS Section 216.8.



                                         7
  Case 6:21-cv-00008-JA-GJK Document 1 Filed 01/04/21 Page 8 of 10 PageID 8




              q) Failure to provide ADA compliant insulated pipes, in violation 2017 FAC, 2014

                 FAC and 2010 ADAS Section 606.5.

              r) Failure to provide ADA compliant mirror, in violation 2017 FAC, 2014 FAC and

                 2010 ADAS Section 603.3.

              s) Failure to provide ADA compliant, unobstructed, lavatory/toilet clear floor space,

                 in violation 2017 FAC, 2014 FAC and 2010 ADAS Section 604.3.2.

              t) Failure to provide ADA compliant toilet paper dispenser location, in violation

                 2017 FAC, 2014 FAC and 2010 ADAS Section 604.7.

              u) Failure to provide ADA compliant flushing mechanism, in violation 2017 FAC,

                 2014 FAC and 2010 ADAS Section 604.6.

              v) Failure to provide ADA compliant unobstructed, restroom maneuverability

                 clearances, in violation 2017 FAC, 2014 FAC and 2010 ADAS Section 304.3.1

                 and 304.3.2.

        19.      Upon information and belief, there are other current violations of the ADA at

Defendants’ Properties, and only once a full inspection is done can all said violations be

identified.

        20.      To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA. The barriers to access at the Subject Facilities, as described above, have

severely diminished Plaintiff’s ability to avail himself of the goods and services offered at the

Subject Facilities, and compromise his safety.

        21.      Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the

Defendants were required to make the Subject Facility, a place of public accommodation,



                                                  8
  Case 6:21-cv-00008-JA-GJK Document 1 Filed 01/04/21 Page 9 of 10 PageID 9




accessible to persons with disabilities since January 28, 1992. To date, the Defendants have

failed to comply with this mandate.

       22.     The Plaintiff has been obligated to retain the undersigned counsel for the filing

and prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees,

costs and expenses paid by the Defendants, pursuant to 42 U.S.C. §12205.

       23.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

Plaintiff’s injunctive relief; including an order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA and

closing the subject facility until the requisite modifications are completed.

       WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and the

Court declare that the subject property and Subject Facilities owned, operated, leased, controlled

and/or administered by the Defendants are violative of the ADA;

       A.      The Court enter an Order requiring the Defendants to alter their facilities and

               amenities to make them accessible to and usable by individuals with disabilities to

               the full extent required by Title III of the ADA;

       B.      The Court enter an Order directing the Defendants to evaluate and neutralize their

               policies, practices and procedures toward persons with disabilities, for such

               reasonable time so as to allow the Defendants to undertake and complete

               corrective procedures to the Subject Facility;

       C.      The Court award reasonable attorney’s fees, all costs (including, but not limited to

               court costs and expert fees) and other expenses of suit, to the Plaintiff; and

       D.      The Court award such other and further relief as it deems necessary, just and

               proper.



                                                  9
Case 6:21-cv-00008-JA-GJK Document 1 Filed 01/04/21 Page 10 of 10 PageID 10




     Dated: This 1st day of January 2021




                                                Respectfully submitted,

                                                By: /S/Joe M. Quick, Esq._________
                                                Joe M. Quick, Esq.
                                                Bar Number 0883794
                                                Attorney for Plaintiff
                                                Law Offices of Joe M. Quick, Esq.
                                                1224 S. Peninsula Drive #619
                                                Daytona Beach, Florida 32118
                                                Telephone: 386.212.3591
                                                Email: JMQuickEsq@gmail.com




                                           10
